DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 7/12/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s) Egner et al. (Pub No.: 2003/0099014).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins (US PG Pub 2019/0334791) in view of Pandian et al. (US Patent No. 10,656,795) and Egner et al. (Pub No.: 2003/0099014).
As per claim 1, Hopkins teaches a method, comprising: 
receiving, by a device, information related to a traffic flow to be transported through a network that includes a plurality of network devices that connect to one or more destination subnetworks through links interconnecting the plurality of network devices [Hopkins, ¶ 0038, “Beginning in operation 302, the diagrammatic data flow computing system 202 receives network data flow information from the network 102.  As described above, the network data flow information may be obtained from a network database 210, network flow collector data 208 (e.g., as obtained from a network flow collector deployed in the network 102), and/or from one or more components of the network itself.  The network data flow information may include any aspect of the flow of data or communications through the network 102, including ingress information, egress information, and the number of bytes transmitted between devices within the network”, Fig. 3 is performed by a device (see fig. 2, element 202) that generates a diagram of flows within the network (see ¶ 0037). The network (see fig. 1, element 102 and ¶ 0021) contains a number of devices and subnetworks (see ¶ 0182). The diagrammatic data flow computing system (see fig. 1, element 150, ¶ 0026) obtains information of traffic flows going from source to destination (see fig. 2, ¶s 0028-0031).], 
wherein each respective link, of the links interconnecting the plurality of network devices, is associated with a cost function to assign traffic bandwidth to the respective link [Hopkins, ¶ 0019, “The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved”, The cost of each route (or link) is collected and used for presentation via a diagram.], and 
wherein the traffic flow includes a traffic bandwidth entering the network at a source network device, among the plurality of network devices, and to be transported to a target destination subnetwork among the one or more destination subnetworks [Hopkins, ¶ 0043, “the diagrammatic data flow computing system 202 may rank the network data flows in the filtered subset of network data flows by number of bytes transmitted over a period of time”, Information associated with a data flow may include the number of bytes transmitted from source to destination via the network over a period of time (bytes/time implies bandwidth, see ¶ 0046).]; 
generating, by the device, a traffic plan assigning the traffic flow to a set of the links that connect the source network device to the target destination subnetwork [Hopkins, ¶ 0053, “Through the systems and methods described above, a telecommunications network 102 may generate one or more visual data flow diagrams of network data flows through the telecommunications network.  Such diagrams may be utilized by network engineers or administrators to configure or provision network elements to improve the efficiency and operation of a telecommunications network.  In one particular implementation of the present disclosure, a diagrammatic data flow system may receive network flow information, process the network flow information to reduce the volume of information into an understandable quantity of information, and generate a Sankey-like graph or diagram of the network flow information.  Further, the diagrammatic data flow system may provide one or more network configuration commands based on the analyzed network flow data to improve the efficiency or cost of the operation of the network”, Network configuration commands serve as a traffic plan. The traffic flow is assigned to a set of links from source to destination that minimizes cost.], 
wherein the set of the links include a peer link connecting a first autonomous system to a second autonomous system, an external route connecting the second autonomous system to the target destination subnetwork…that directs traffic toward the peer link connecting the first autonomous system to the second autonomous system [Hopkins, ¶ 0030, “Other information of data flows, such as ingress Autonomous Service Network (ASN), egress ASN, source device ASN, destination device ASN, and the number of data bytes transmitted for each data flow between devices of the network, may also be collected.  Data flow information for a particular device of the network 102 may be obtained through analysis of network configuration (such as through network information database 210), such as the ingress and egress region, country, state, city, gateway, etc. Other data flow information, such as ingress ASN, egress ASN, source device ASN, etc. may be obtained through an analysis of a received communication at the device”, The links that are part of the traffic plan include a number of autonomous systems (ASN, see also ¶ 0045).]; and 
generating, by the device, a visualization of the traffic plan that includes a set of objects to represent the set of the links to which the traffic flow is assigned [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).], 
wherein each object in the set of objects includes a first visual property based on the traffic bandwidth associated with the traffic flow [Hopkins, ¶ 0046, “In the diagram 400 of FIG. 4, each data flow measured for a particular ingress gateway 402 to the network 102 is shown.  In general, the ingress gateway is illustrated in the diagram 400 as bar 402.  Further, the overall size of the bar (or any bar or data flow illustrated in the diagram 400) is relative to the number of data bytes transmitted through the bar in the given time period of the network data information”, The first visual property is the size (or width) of the bars within the Sankey diagram.] and a second visual property based on the traffic bandwidth associated with the traffic flow and the cost function associated with a corresponding link in the set of links [Hopkins, ¶ 0047, “the data flows illustrated in the diagram 400 (e.g., as a colored or shaded flow from left to right through the diagram) will be limited to those that transmit through the ingress gateway 402”, The Sankey diagram uses colors to differentiate between traffic flows as well.].
Hopkins does not explicitly teach a tunnel; and wherein the traffic plan includes one or more other traffic flows that are unassigned.
However, Pandian et al. teach a tunnel [Pandian, column 9, line 58 through column 10, line 3, “In one or more embodiments, a data repository 212 stores information about virtual local area networks (VLANs), VLAN groups, subnets, and subnet groups (not illustrated).  A VLAN is a broadcast domain that is partitioned and isolated in a computer network at the data link layer (such as Layer 2 of the Open Systems Interconnection (OSI) model).  A subnetwork (also referred to herein as a "subnet") is a logical subdivision of an IP network.  Analogous to a device group 216, a VLAN group is a grouping of VLANs, and a subnet group is a grouping of subnets.  Device groups 216, address groups 220, intranet groups, VLAN groups, and/or subnet groups may be referred to herein as "node groups."”, A data repository (see fig. 2, element 212 and column 8, lines 26 through 42) is used to store information about a network, which includes a number of devices (see fig. 1a). A VLAN operates on a tunnel. An engine is further used to take information from the data repository and create a visualization (which may be a Sankey diagram, see column 12, lines 63-67).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by Pandian et al. into Hopkins. By modifying the data flow collector and diagram generation of Hopkins to account of VLAN information as taught by Pandian et al., the benefits of tracking data flows for device groups (see column 4, lines 16-30) may be achieved.
Pandian et al. does not explicitly disclose the feature wherein the traffic plan includes one or more other traffic flows that are unassigned.
Egner et al. from the same or similar fields of endeavor discloses the feature wherein the traffic plan includes one or more other traffic flows that are unassigned (Egner et al. see fig. 2b; ¶ 0036, 0065; In para. 0036,… With reference now to FIG. 2B, there is a simplified schematic of a physical layer 140 of a network design that may be generated by algorithm 10 and that has sufficient capacity to deliver the traffic demands defined by traffic input 20. In para. 0065, …Unassigned traffic will then be input in an unassigned queue. If the unassigned queue does not have capacity for any unassigned traffic, additional fiber and/or additional wavelength(s) will be required to support the network traffic demand.). Thus, a network design has sufficient capacity to deliver the traffic demands that include one or more unassigned traffic flows.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hopkins in view of Pandian et al. and to implement with the feature as taught by Egner et al. to provide a network design that has the sufficient capacity to deliver traffic demands that include unassigned traffic flows.


As per claim 2, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 1. Hopkins also teaches wherein the set of objects to represent the set of the links is a first set of objects, wherein the visualization of the traffic plan further includes a second set of objects to represent the source network device and the target destination subnetwork, and wherein each object in the second set of objects includes the first visual property and the second visual property [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].

As per claim 3, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 2. Hopkins also teaches wherein the first set of objects and the second set of objects include geometric shapes, wherein the first visual property includes a dimension for each of the geometric shapes that is proportional to a total traffic bandwidth assigned to a corresponding object, and wherein the second visual property includes a color in a continuum to represent a cost to transport the total traffic bandwidth assigned to the corresponding object [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].

As per claim 4, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 1. Hopkins also teaches wherein the visualization of the traffic plan further includes, and wherein the visualization of the traffic plan overlays a particular object in the set of objects that represents traffic [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].
Hopkins does not explicitly teach a geometric shape that represents the peer link.
However, Pandian et al. teach a geometric shape that represents the peer link [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by Pandian et al. into Hopkins and Egner et al. By modifying the data flow collector and diagram generation of Hopkins to account of VLAN information as taught by Pandian et al., the benefits of tracking data flows for device groups (see column 4, lines 16-30) may be achieved.

As per claim 5, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 4. Hopkins also teaches wherein the…shape that represents the peer link includes an area to represent a capacity of the peer link, and wherein the visualization of the traffic plan indicates that the peer link is overloaded when the particular object that represents traffic bandwidth assigned to the peer link has a larger area than the…shape that represents the peer link [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].
Hopkins does not explicitly teach a geometric shape that represents the peer link.
However, Pandian et al. teach a geometric shape that represents the peer link [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by Pandian et al. into Hopkins in view of Egner et al. By modifying the data flow collector and diagram 

As per claim 6, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 1. Hopkins also teaches further comprising: implementing one or more changes to the traffic plan, wherein the one or more changes include reassigning the traffic flow to a different set of the links that also connect the source network device to the target destination subnetwork; and rendering, in the visualization of the traffic plan, depicting an effect of the one or more changes to the traffic plan, wherein the effect of the one or more changes causes one or more of the first visual property or the second visual property [Hopkins, ¶ 0019, “Further still, the visual diagram of network flow may provide commands or suggestions for improving the operation of the telecommunications network.  For example, the diagrammatic data flow system may identify a route between two or more components of the network that does not minimize the distance a communication packet is transmitted.  The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved.  In further examples, the diagrammatic data flow system may create and/or transmit one or more provisioning instructions to components of the network based on the information included in the network flow diagram to improve the efficiency or operation of the network.  In this manner, the diagrammatic data flow system may utilize the information obtained or displayed in the network flow diagram to configure aspects of the telecommunications network to increase the operating cost and effectiveness of the network.  In still other examples, a network engineer or administrator may utilize information provided in the network flow diagram to provide network configuration instructions or commands”, The Sankey diagram may be interactive and used to make changes (or reassignments to the traffic plan, see ¶ 0036, 0053). The Sankey diagram may show visual changes (or animate) with new data based on the command.].

However, Pandian et al. teach an animation depicting an effect of the one or more changes… property to change during the animation [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by Pandian et al. into Hopkins in view of Egner et al. By modifying the data flow collector and diagram generation of Hopkins to account of VLAN information as taught by Pandian et al., the benefits of tracking data flows for device groups (see column 4, lines 16-30) may be achieved.

As per claim 7, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 1. Hopkins also teaches wherein the visualization is one or more of a Sankey diagram or an alluvial diagram [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].
Hopkins does not explicitly teach a tunnel.
However, Pandian et al. teach a tunnel [Pandian, column 9, line 58 through column 10, line 3, “In one or more embodiments, a data repository 212 stores information about virtual local area networks (VLANs), VLAN groups, subnets, and subnet groups (not illustrated).  A VLAN is a broadcast domain that is partitioned and isolated in a computer network at the data link layer (such as Layer 2 of the Open Systems Interconnection (OSI) model).  A subnetwork (also referred to herein as a "subnet") is a logical subdivision of an IP network.  Analogous to a device group 216, a VLAN group is a grouping of VLANs, and a subnet group is a grouping of subnets.  Device groups 216, address groups 220, intranet groups, VLAN groups, and/or subnet groups may be referred to herein as "node groups."”, A data repository (see fig. 2, element 212 and column 8, lines 26 through 42) is used to store information about a network, which includes a number of devices (see fig. 1a). A VLAN operates on a tunnel. An engine is further used to take information from the data repository and create a visualization (which may be a Sankey diagram, see column 12, lines 63-67).].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by Pandian et al. into Hopkins in view of Egner et al. By modifying the data flow collector and diagram generation of Hopkins to account of VLAN information as taught by Pandian et al., the benefits of tracking data flows for device groups (see column 4, lines 16-30) may be achieved.

As per claim 8, Hopkins in view of Pandian et al. and Egner et al. teach the method of claim 1. Hopkins also teaches further comprising: receiving a request to trace a status associated with at least one of the set of objects; and presenting, in the visualization of the traffic plan, information related to the status of the at least one of the set of objects, wherein the presented information relates to one or more of the first visual property or the second visual property [Hopkins, ¶ 0036, “In general, the network configuration application 214 analyzes a network flow diagram and generates one or more network commands to configure aspects of the telecommunications network.  Through the analysis, the network configuration application 214 may determine one or more inefficiencies or redundancies in network data flow between the components included in the diagram.  The network configuration application 214 may then generate and transmit one or more configuration instructions to network components to address the determined inefficiencies.  In another implementation, the network configuration application 214 may generate an alert or alarm to a network administrator, such as through a message on the user interface 220 or an electronic mail sent to a network administrator e-mail address.  The alert may include suggestions for network configurations to address the determined network inefficiency”, The data flow diagram may also include status (or alarm) information.].

As per claim 9, Hopkins teaches a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: 
receive information related to a plurality of traffic flows to be transported through a network that includes a plurality of network devices that connect to one or more destination subnetworks through links interconnecting the plurality of network devices [Hopkins, ¶ 0038, “Beginning in operation 302, the diagrammatic data flow computing system 202 receives network data flow information from the network 102.  As described above, the network data flow information may be obtained from a network database 210, network flow collector data 208 (e.g., as obtained from a network flow collector deployed in the network 102), and/or from one or more components of the network itself.  The network data flow information may include any aspect of the flow of data or communications through the network 102, including ingress information, egress information, and the number of bytes transmitted between devices within the network”, Fig. 3 is performed by a device (see fig. 2, element 202) that generates a diagram of flows within the network (see ¶ 0037). The network (see fig. 1, element 102 and ¶ 0021) contains a number of devices and subnetworks (see ¶ 0182). The diagrammatic data flow computing system (see fig. 1, element 150, ¶ 0026) obtains information of traffic flows going from source to destination (see fig. 2, ¶s 0028-0031).], 
wherein each respective link, of the links interconnecting the plurality of network devices, is associated with a cost function to assign traffic bandwidth to the respective link [Hopkins, ¶ 0019, “The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved”, The cost of each route (or link) is collected and used for presentation via a diagram.]; 
generate a starting traffic plan including an assignment of one or more of the plurality of traffic flows to a set of the links [Hopkins, ¶ 0053, “Through the systems and methods described above, a telecommunications network 102 may generate one or more visual data flow diagrams of network data flows through the telecommunications network.  Such diagrams may be utilized by network engineers or administrators to configure or provision network elements to improve the efficiency and operation of a telecommunications network.  In one particular implementation of the present disclosure, a diagrammatic data flow system may receive network flow information, process the network flow information to reduce the volume of information into an understandable quantity of information, and generate a Sankey-like graph or diagram of the network flow information.  Further, the diagrammatic data flow system may provide one or more network configuration commands based on the analyzed network flow data to improve the efficiency or cost of the operation of the network”, Network configuration commands serve as a traffic plan. The traffic flow is assigned to a set of links from source to destination that minimizes cost.]; 
receive information related to a modified traffic plan including one or more changes to the assignment of the one or more of the plurality of traffic flows [Hopkins, ¶ 0019, “Further still, the visual diagram of network flow may provide commands or suggestions for improving the operation of the telecommunications network.  For example, the diagrammatic data flow system may identify a route between two or more components of the network that does not minimize the distance a communication packet is transmitted.  The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved.  In further examples, the diagrammatic data flow system may create and/or transmit one or more provisioning instructions to components of the network based on the information included in the network flow diagram to improve the efficiency or operation of the network.  In this manner, the diagrammatic data flow system may utilize the information obtained or displayed in the network flow diagram to configure aspects of the telecommunications network to increase the operating cost and effectiveness of the network.  In still other examples, a network engineer or administrator may utilize information provided in the network flow diagram to provide network configuration instructions or commands”, The Sankey diagram may be interactive and used to make changes (or reassignments to the traffic plan, see ¶ 0036, 0053). The Sankey diagram may show visual changes (or animate) with new data based on the command.]; and 
render…to visualize one or more of an effect or a progress of applying the one or more changes to the assignment of the one or more of the plurality of traffic flows from the starting traffic plan to the modified traffic plan [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).], wherein….depicts a set of objects that each includes a first visual property based on traffic bandwidths associated with the plurality of traffic flows and a second visual property based on the cost function associated with a corresponding link of the set of the links and an amount of traffic bandwidth assigned to the corresponding link, and wherein rendering…causes one or more of the first visual property [Hopkins, ¶ 0046, “In the diagram 400 of FIG. 4, each data flow measured for a particular ingress gateway 402 to the network 102 is shown.  In general, the ingress gateway is illustrated in the diagram 400 as bar 402.  Further, the overall size of the bar (or any bar or data flow illustrated in the diagram 400) is relative to the number of data bytes transmitted through the bar in the given time period of the network data information”, The first visual property is the size (or width) of the bars within the Sankey diagram.] or the second visual property [Hopkins, ¶ 0047, “the data flows illustrated in the diagram 400 (e.g., as a colored or shaded flow from left to right through the diagram) will be limited to those that transmit through the ingress gateway 402”, The Sankey diagram uses colors to differentiate between traffic flows as well.] for one or more of the set of objects [Hopkins, ¶ 0019, “Further still, the visual diagram of network flow may provide commands or suggestions for improving the operation of the telecommunications network.  For example, the diagrammatic data flow system may identify a route between two or more components of the network that does not minimize the distance a communication packet is transmitted.  The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved.  In further examples, the diagrammatic data flow system may create and/or transmit one or more provisioning instructions to components of the network based on the information included in the network flow diagram to improve the efficiency or operation of the network.  In this manner, the diagrammatic data flow system may utilize the information obtained or displayed in the network flow diagram to configure aspects of the telecommunications network to increase the operating cost and effectiveness of the network.  In still other examples, a network engineer or administrator may utilize information provided in the network flow diagram to provide network configuration instructions or commands”, The Sankey diagram may be interactive and used to make changes (or reassignments to the traffic plan, see ¶ 0036, 0053). The Sankey diagram may show visual changes (or animate) with new data based on the command.].
Hopkins does not explicitly teach animation… rendering the animation causes one or more of the set of objects to change during the animation; and wherein the starting traffic plan includes one or more other traffic flows, of the plurality of traffic flows, that are unassigned.
However, Pandian et al. teach animation… rendering the animation causes one or more of the set of objects to change during the animation [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].

However, Pandian et al. does not explicitly disclose the feature wherein the starting traffic plan includes one or more other traffic flows, of the plurality of traffic flows, that are unassigned.
Egner et al. from the same or similar fields of endeavor discloses the feature wherein the starting traffic plan includes one or more other traffic flows, of the plurality of traffic flows, that are unassigned (Egner et al. see fig. 2b; ¶ 0036, 0065; In para. 0036,… With reference now to FIG. 2B, there is a simplified schematic of a physical layer 140 of a network design that may be generated by algorithm 10 and that has sufficient capacity to deliver the traffic demands defined by traffic input 20. In para. 0065, …Unassigned traffic will then be input in an unassigned queue. If the unassigned queue does not have capacity for any unassigned traffic, additional fiber and/or additional wavelength(s) will be required to support the network traffic demand.). Thus, a network design has sufficient capacity to deliver the traffic demands that include one or more unassigned traffic flows.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hopkins in view of Pandian et al. and to implement with the feature as taught by Egner et al. to provide a network design that has the sufficient capacity to deliver traffic demands that include unassigned traffic flows.
The motivation would be to improve transmission efficiency.

As per claim 10, Hopkins in view of Pandian et al. and Egner et al. teach the device of claim 9. Hopkins also teaches wherein the first visual property includes a dimension for each of the set of objects [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].

As per claim 11, Hopkins in view of Pandian et al. and Egner et al. teach the device of claim 9. Hopkins also teaches wherein the cost function is based on one or more of a financial cost or a performance cost to transport traffic bandwidth through the respective link [Hopkins, ¶ 0019, “The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved”, The cost of each route (or link) is collected and used for presentation via a diagram.].

As per claim 13, Hopkins in view of Pandian et al. and Egner et al. teach the device of claim 9. Hopkins does not explicitly teach wherein rendering the animation further causes one or more of the first visual property to transition in size or the second visual property to fade based on the modified traffic plan including an assignment of the one or more of the plurality of traffic flows.
However, Pandian et al. teach wherein rendering the animation further causes one or more of the first visual property to transition in size or the second visual property to fade based on the modified traffic plan including an assignment of the one or more of the plurality of traffic flows [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by 

As per claim 14, Hopkins in view of Pandian et al. and Egner et al. teach the device of claim 9. Hopkins also teaches wherein the one or more processors are further to: receive a request to trace a status associated with at least one of the set of objects; and present information related to the status of the at least one of the set of objects, wherein the presented information relates to one or more of the first visual property or the second visual property [Hopkins, ¶ 0036, “In general, the network configuration application 214 analyzes a network flow diagram and generates one or more network commands to configure aspects of the telecommunications network.  Through the analysis, the network configuration application 214 may determine one or more inefficiencies or redundancies in network data flow between the components included in the diagram.  The network configuration application 214 may then generate and transmit one or more configuration instructions to network components to address the determined inefficiencies.  In another implementation, the network configuration application 214 may generate an alert or alarm to a network administrator, such as through a message on the user interface 220 or an electronic mail sent to a network administrator e-mail address.  The alert may include suggestions for network configurations to address the determined network inefficiency”, The data flow diagram may also include status (or alarm) information.].

As per claim 15, Hopkins teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive information related to a traffic flow to be transported through a network [Hopkins, ¶ 0038, “Beginning in operation 302, the diagrammatic data flow computing system 202 receives network data flow information from the network 102.  As described above, the network data flow information may be obtained from a network database 210, network flow collector data 208 (e.g., as obtained from a network flow collector deployed in the network 102), and/or from one or more components of the network itself.  The network data flow information may include any aspect of the flow of data or communications through the network 102, including ingress information, egress information, and the number of bytes transmitted between devices within the network”, Fig. 3 is performed by a device (see fig. 2, element 202) that generates a diagram of flows within the network (see ¶ 0037). The network (see fig. 1, element 102 and ¶ 0021) contains a number of devices and subnetworks (see ¶ 0182). The diagrammatic data flow computing system (see fig. 1, element 150, ¶ 0026) obtains information of traffic flows going from source to destination (see fig. 2, ¶s 0028-0031).], wherein the traffic flow includes a traffic bandwidth to be transported through the network from a source to a destination [Hopkins, ¶ 0043, “the diagrammatic data flow computing system 202 may rank the network data flows in the filtered subset of network data flows by number of bytes transmitted over a period of time”, Information associated with a data flow may include the number of bytes transmitted from source to destination via the network over a period of time (bytes/time implies bandwidth, see ¶ 0046).]; 
generate a traffic plan including an assignment of the traffic flow to a set of network resources that connect the source to the destination [Hopkins, ¶ 0053, “Through the systems and methods described above, a telecommunications network 102 may generate one or more visual data flow diagrams of network data flows through the telecommunications network.  Such diagrams may be utilized by network engineers or administrators to configure or provision network elements to improve the efficiency and operation of a telecommunications network.  In one particular implementation of the present disclosure, a diagrammatic data flow system may receive network flow information, process the network flow information to reduce the volume of information into an understandable quantity of information, and generate a Sankey-like graph or diagram of the network flow information.  Further, the diagrammatic data flow system may provide one or more network configuration commands based on the analyzed network flow data to improve the efficiency or cost of the operation of the network”, Network configuration commands serve as a traffic plan. The traffic flow is assigned to a set of links from source to destination that minimizes cost.], 
wherein the set of network resources include…a peer link, and an external route connecting the source to the destination [Hopkins, ¶ 0030, “Other information of data flows, such as ingress Autonomous Service Network (ASN), egress ASN, source device ASN, destination device ASN, and the number of data bytes transmitted for each data flow between devices of the network, may also be collected.  Data flow information for a particular device of the network 102 may be obtained through analysis of network configuration (such as through network information database 210), such as the ingress and egress region, country, state, city, gateway, etc. Other data flow information, such as ingress ASN, egress ASN, source device ASN, etc. may be obtained through an analysis of a received communication at the device”, The links that are part of the traffic plan include a number of autonomous systems (ASN, see also ¶ 0045).]; and 
render a visualization of the traffic plan that includes a set of objects to represent the set of network resources to which the traffic flow is assigned, wherein the visualization includes a user interface in which geometric shapes that represent the source….and the destination are connected by bands that represent the…the external route [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).], and wherein the geometric shapes and the bands each have a first visual property [Hopkins, ¶ 0046, “In the diagram 400 of FIG. 4, each data flow measured for a particular ingress gateway 402 to the network 102 is shown.  In general, the ingress gateway is illustrated in the diagram 400 as bar 402.  Further, the overall size of the bar (or any bar or data flow illustrated in the diagram 400) is relative to the number of data bytes transmitted through the bar in the given time period of the network data information”, The first visual property is the size (or width) of the bars within the Sankey diagram.] and a second visual property based on the traffic bandwidth of the traffic flow to be transported from the source to the destination [Hopkins, ¶ 0047, “the data flows illustrated in the diagram 400 (e.g., as a colored or shaded flow from left to right through the diagram) will be limited to those that transmit through the ingress gateway 402”, The Sankey diagram uses colors to differentiate between traffic flows as well.].
Hopkins does not explicitly teach a tunnel… a geometric shape that represents the peer link; and wherein the traffic plan includes one or more other traffic flows that are unassigned.
However, Pandian et al. teach a tunnel [Pandian, column 9, line 58 through column 10, line 3, “In one or more embodiments, a data repository 212 stores information about virtual local area networks (VLANs), VLAN groups, subnets, and subnet groups (not illustrated).  A VLAN is a broadcast domain that is partitioned and isolated in a computer network at the data link layer (such as Layer 2 of the Open Systems Interconnection (OSI) model).  A subnetwork (also referred to herein as a "subnet") is a logical subdivision of an IP network.  Analogous to a device group 216, a VLAN group is a grouping of VLANs, and a subnet group is a grouping of subnets.  Device groups 216, address groups 220, intranet groups, VLAN groups, and/or subnet groups may be referred to herein as "node groups."”, A data repository (see fig. 2, element 212 and column 8, lines 26 through 42) is used to store information about a network, which includes a number of devices (see fig. 1a). A VLAN operates on a tunnel. An engine is further used to take information from the data repository and create a visualization (which may be a Sankey diagram, see column 12, lines 63-67).]… a geometric shape that represents the peer link [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by 
Pandian et al. does not explicitly disclose the feature
Egner et al. from the same or similar fields of endeavor discloses the feature wherein the traffic plan includes one or more other traffic flows that are unassigned (Egner et al. see fig. 2b; ¶ 0036, 0065; In para. 0036,… With reference now to FIG. 2B, there is a simplified schematic of a physical layer 140 of a network design that may be generated by algorithm 10 and that has sufficient capacity to deliver the traffic demands defined by traffic input 20. In para. 0065, …Unassigned traffic will then be input in an unassigned queue. If the unassigned queue does not have capacity for any unassigned traffic, additional fiber and/or additional wavelength(s) will be required to support the network traffic demand.). Thus, a network design has sufficient capacity to deliver the traffic demands that include one or more unassigned traffic flows.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hopkins in view of Pandian et al. and to implement with the feature as taught by Egner et al. to provide a network design that has the sufficient capacity to deliver traffic demands that include unassigned traffic flows.
The motivation would be to improve transmission efficiency.

As per claim 16, Hopkins in view of Pandian et al. and Egner et al. teach the non-transitory computer-readable medium of claim 15. Hopkins also teaches wherein the first visual property includes a dimension that is proportional to a total traffic bandwidth assigned to the corresponding geometric shape of the geometric shapes or a corresponding band of the bands [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].

As per claim 17, Hopkins in view of Pandian et al. and Egner et al. teach the non-transitory computer-readable medium of claim 16. Hopkins also teaches wherein the second visual property includes a color in a continuum to represent a cost to transport the total traffic bandwidth through the corresponding geometric shape or band [Hopkins, ¶ 0045, “One particular example of a network data flow diagram 400 is illustrated in FIG. 4.  Although a description of the network flow diagram 400 of FIG. 4 is provided herein, it should be appreciated that the diagram of the network data flow information may take any form of known or hereafter developed diagrams.  The network flow data illustrated in the diagram 400 includes data transmitted through a telecommunications network that is filtered and/or aggregated as described above.  In particular, the illustrated network flow data of the diagram 400 is filtered for a particular ingress gateway device of the network such that the diagram illustrates all data flows through that particular ingress gateway device over a 24-hour period.  Attributes of the collected network data flows are illustrated, including ingress ASN, egress gateway, egress ASN, destination ASN, and total transmitted bytes for each data flow over the 24-hour period.  Other diagrams of network data flows may illustrate other attributes over a longer or shorter period of time”, A Sankey visualization is created (see fig. 4, ¶ 0046). The visualization shows the traffic plan for the traffic flows over a period of time. The objects include the size of the bars (see ¶ 0046), the color of the bars (see ¶ 0047), the height of the devices (see ¶ 0046), and shading of the devices (see ¶ 0048). The purpose of the diagram is to represent and reduce cost (see ¶s 0017, 0019, 0053).].

As per claim 18, Hopkins in view of Pandian et al. and Egner et al. teach the non-transitory computer-readable medium of claim 15. Hopkins also teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: implement one or more changes to the traffic plan, wherein the one or more changes include a modification to the assignment of the traffic flow to a different set of network resources that also connect the source to the destination…to depict the one or more changes to the traffic plan [Hopkins, ¶ 0019, “Further still, the visual diagram of network flow may provide commands or suggestions for improving the operation of the telecommunications network.  For example, the diagrammatic data flow system may identify a route between two or more components of the network that does not minimize the distance a communication packet is transmitted.  The system may then color the identified route in the network flow diagram with a particular color that indicates the efficiency or cost-effectiveness of the route is not maximized or may be improved.  In further examples, the diagrammatic data flow system may create and/or transmit one or more provisioning instructions to components of the network based on the information included in the network flow diagram to improve the efficiency or operation of the network.  In this manner, the diagrammatic data flow system may utilize the information obtained or displayed in the network flow diagram to configure aspects of the telecommunications network to increase the operating cost and effectiveness of the network.  In still other examples, a network engineer or administrator may utilize information provided in the network flow diagram to provide network configuration instructions or commands”, The Sankey diagram may be interactive and used to make changes (or reassignments to the traffic plan, see ¶ 0036, 0053). The Sankey diagram may show visual changes (or animate) with new data based on the command.].
Hopkins does not explicitly teach a animate the visualization.
However, Pandian et al. teach animate the visualization [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the VLAN information storage for visualization as taught by Pandian et al. into Hopkins in view of Egner et al. By modifying the data flow collector and diagram 

As per claim 19, Hopkins in view of Pandian et al. and Egner et al. teach the non-transitory computer-readable medium of claim 18. Hopkins does not explicitly teach wherein the one or more changes depicted in the animated visualization include one or more of a change in color or a change in size for one or more of a corresponding geometric shape or band based on the modification to the assignment of the traffic flow.
However, Pandian et al. teach wherein the one or more changes depicted in the animated visualization include one or more of a change in color or a change in size for one or more of a corresponding geometric shape or band based on the modification to the assignment of the traffic flow [Pandian, column 10, lines 4-23, “a graphical user interface (GUI) 214 refers to hardware and/or software configured to facilitate communications between (a) a user and (b) an attribute determination engine 204 and/or a constellation view engine 210.  A GUI 214 may be rendered and/or displayed on a screen and/or monitor.  A GUI 214 may present one or more interface elements for presenting information to a user and/or for receiving information from a user.  Examples of interface elements include checkboxes, radio buttons, dropdown lists, list boxes, buttons, toggles, text fields, date and time selectors, command lines, sliders, pages, forms, and/or icons.  Interface elements may be associated with different colors, sizes, shapes, and/or other visualizations.  Interface elements may be associated with animations, such as motion across GUI, appearing and/or disappearing on a GUI, changing shape, changing size, and changing color.  Interface elements may be associated with noise and/or sound. Other types of user interfaces include a command line interface (CLI), a haptic interface, and a voice command interface”, The Sankey diagram (see column 12, lines 63-67) may utilize shapes and animations.].


As per claim 20, Hopkins in view of Pandian et al. and Egner et al. teach the non-transitory computer-readable medium of claim 15. Hopkins also teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive a request to trace a status associated with at least one of the set of objects; and present, in the visualization of the traffic plan, information related to the status of the at least one of the set of objects, wherein the presented information relates to one or more of the first visual property or the second visual property [Hopkins, ¶ 0036, “In general, the network configuration application 214 analyzes a network flow diagram and generates one or more network commands to configure aspects of the telecommunications network.  Through the analysis, the network configuration application 214 may determine one or more inefficiencies or redundancies in network data flow between the components included in the diagram.  The network configuration application 214 may then generate and transmit one or more configuration instructions to network components to address the determined inefficiencies.  In another implementation, the network configuration application 214 may generate an alert or alarm to a network administrator, such as through a message on the user interface 220 or an electronic mail sent to a network administrator e-mail address.  The alert may include suggestions for network configurations to address the determined network inefficiency”, The data flow diagram may also include status (or alarm) information.].

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiu et al. (Pub No.: 2002/0186658) and O’Neill (Pub No.: 2004/0174865) are show systems which considered pertinent to the claimed invention.
Chiu et al. discloses  a technique for selectively off-loading traffic from congested sub-regions of a network to more lightly-loaded regions by making use of Multiprotocol Label Switching (MPLS). For each network element, an Interior Gateway Protocol (IGP) routing is employed to provide re-routing and to identify congested links caused by re-routed trunks for each single failure. The re-routed traffic is then analyzed and alternate Label Switched Paths (LSPs) are identified for such traffic trunks so that the traffic is directed to the alternate LSPs during the single failure event.
O’Neill discloses methods and apparatus for aggregating IP packets over an access link between a wireless access router and a core node and for managing resource allocation to access link packet aggregates, e.g., as a function of the status of wireless communications links used to couple mobile nodes to the access router are described. Improved aggregate resource control messages and use of such messages are described. Some of the new messages allow aggregate resources for both upstream .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464